DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 1/04/2021 and 7/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (EP 4013120 A1) hereinafter Liu, in view of Kim et al., (US 2020/0267729), hereinafter Kim.
Regarding Claim 1, Liu teaches A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a source node, a handover command comprising mode information associated with one or more scheduling modes in a target node ([Para. 0022, 0032, 0046, 0054-0055, 0063-0066] the UE receiving a handover (HO) command from the source base station. The HO command includes information associated with transmission resource allocation for the data transmission (i.e., scheduling modes) in the base station of the target cell. The resource scheduling includes the first transmission mode and second transmission mode); based on the handover command, determining, among the one or more scheduling modes ([Para. 0022, 0046, 0065] based on the HO command, the UE can select the allocated resources for the data transmission according to the resource transmission mode).
	Liu does not disclose a scheduling mode associated with one or more sidelink logical channels (SL LCHs); and transmitting, to the target node, data from the one or more SL LCHs, based on the determined scheduling mode.
Kim teaches a scheduling mode associated with one or more sidelink logical channels (SL LCHs) ([Para. 0103-0104] the sidelink resource allocation mode is associated with a logical channel); and transmitting, to the target node, data from the one or more SL LCHs, based on the determined scheduling mode ([Para. 0088, 0124] Fig. 8 shows the UE1 receiving data transmission over sidelink communication from UE2. The sidelink transmissions use the same frame structure as the frame structure that is defined for sidelink, UL and DL transmission when UEs are in network coverage. Multiple logical channels may be defined for sidelink transmission. For V2X sidelink transmission, during handover, transmission resource. The UE may use the V2X sidelink transmission resource to transmit the received data from the sidelink UL to the target cell based on the two resource allocation modes [0103-0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Liu in view of Kim, specifically, Liu teaches A terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to ([Para. 0037, 080-0081] Fig. 1 shows the terminal device (UE) 100 includes a processing circuit 120, which may be in the form of a general purpose processor, a receiving unit 122 configured to receive information and a transmitting unit 128 configured to transmit data to the control-side electronic devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.

3.	Claims 2-6, 9-10, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim as applied to claims 1 and 11 respectively above, and further in view of Wang et al., (US 20220022228), hereinafter Wang.

Regarding Claim 2, the combination of Liu and Kim, specifically, Liu teaches wherein the handover command further comprises: exceptional resource pool information for identifying a configuration of an exceptional resource pool ([Para. 0021] the handover command includes the configuration of transmission resource pool information including an exceptional transmission resource pool for the target cell), wherein the one or more scheduling modes comprises: a first scheduling mode associated with a scheduled resource allocation; and a second scheduling mode associated with an autonomous resource allocation ([Para. 0022] two types of resource configuration modes are defined. A first transmission mode (e.g., V2X transmission mode 1) associated with transmission resource configuration mode scheduled by the base station, and a second transmission mode (e.g. V2X transmission mode 2, in which the UE selects the transmission resources spontaneously from the resource pool configured by the cell base station.(i.e., autonomous resource allocation).
The combination of Liu and Kim does not disclose configured grant (CG) type information associated with a configuration of a CG Type 1 SL grant for the one or more SL LCHs, 
Wang teaches configured grant (CG) type information associated with a configuration of a CG Type 1 SL grant for the one or more SL LCHs ([Para. 0039, 0045, 0049] V2X sidelink communication resource configuration can include two modes. In accordance with mode 1, a base station performs scheduling, which can include (a) dynamic resources scheduling and (b) semi-static resource configuration for configured grant type 1. The configured grant type 1 resource (SL CG) resource mapping between SL LCH and/or SL LCG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kim and Wang to improve driving safety, traffic efficiency, and access convenience.

Regarding Claim 3, the combination of Liu and Kim does not disclose wherein determining the scheduling mode comprises: in case that a first SL LCH is associated with the CG Type 1 SL grant, determining a scheduling mode of the first SL LCH as the first scheduling mode.
Wang teaches wherein determining the scheduling mode comprises: in case that a first SL LCH is associated with the CG Type 1 SL grant, determining a scheduling mode of the first SL LCH as the first scheduling mode. ([Para. 0044-0045, 0051] configured grant type 1 resource is associated with SL-LCH as the mode 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kim and Wang to improve driving safety, traffic efficiency, and access convenience.

Regarding Claim 4, Liu does not disclose wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, first data from the first SL LCH based on the first scheduling mode and the CG Type 1 SL grant, until a handover is completed. 
Kim teaches wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, first data from the first SL LCH based on the first scheduling mode and the CG Type 1 SL grant, until a handover is completed. (Fig. 8 shows the UE1 receiving data transmission over sidelink communication from UE2. [Para. 0088, 0124-0127] The sidelink transmissions use the same frame structure as the frame structure that is defined for UL and DL when UEs are in network coverage. For V2X sidelink transmission, during handover, transmission resource. The UE may use the V2X sidelink transmission resource to transmit the received data UL to the target cell based on the first resource allocation mode as Mode 1 [0103-0104] where the first mode is the BS scheduled transmission resources based on the configured sidelink grant during handover. The UE may use the V2X sidelink transmission resource of the target cell before the handover is completed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.

Regarding Claim 5, Liu does not disclose wherein determining the scheduling mode comprises: in case that a second SL LCH is associated with the first scheduling mode, the second SL LCH is unmapped to the CG Type 1 SL grant and the exceptional resource pool is configured, determining a scheduling mode of the second SL LCH as the second scheduling mode. 
Kim teaches wherein determining the scheduling mode comprises: in case that a second SL LCH is associated with the first scheduling mode, the second SL LCH is unmapped to the CG Type 1 SL grant and the exceptional resource pool is configured, determining a scheduling mode of the second SL LCH as the second scheduling mode. ([Para. 0103-0104, 0124-0127, 0172] The UE supporting sidelink communication can operate in two modes for resource allocation. The first mode is a scheduled resource allocation associated with the configured sidelink grant. The second mode is a UE autonomous resource selection, which may be referred to as “Mode 2” for resource allocation of sidelink communication. During handover, transmission resource pool configurations including exceptional transmission resource pool for the target cell can be signaled in the handover command. If the UE is configured with autonomous resource selection (i.e., second scheduling mode) in the target cell the UE continues to use the exceptional transmission resource pool including the sidelink logical channel with the highest priority. Where different sidelink logical channel is mapped associated with priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.

Regarding Claim 6, Liu does not disclose wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, second data from the second SL LCH based on the second scheduling mode and the exceptional resource pool, until a handover is completed.
Kim teaches wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, second data from the second SL LCH based on the second scheduling mode and the exceptional resource pool, until a handover is completed. (Fig. 8 shows the UE1 receiving data transmission over sidelink communication from UE2. [Para. 0088, 0124-0127] The sidelink transmissions use the same frame structure as the frame structure that is defined for UL and DL when UEs are in network coverage. For V2X sidelink transmission, during handover, transmission resource. The UE may use the V2X sidelink transmission resource to transmit the received data UL to the target cell based on the second resource allocation mode as Mode 2. During handover, transmission resource pool configurations including exceptional transmission resource pool for the target cell can be signaled in the handover command. If the UE is configured with autonomous resource selection (i.e., second scheduling mode) in the target cell the UE continues to use the exceptional transmission resource pool including the sidelink logical channel with the highest priority until a handover is completed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.

Regarding Claim 9, the combination of Liu, Kim and Wang, specifically, Liu teaches wherein determining the scheduling mode comprises: in case that a fourth SL LCH is associated with the second scheduling mode and the exceptional resource pool is configured, determining a scheduling mode of the fourth SL LCH as the second scheduling mode ([Para. 0022, 0027-0028] in sidelink transmission, two types of resource configuration modes are defined. For the RRC_CONNECTED UE in the second transmission mode, if the exceptional transmission resource pool is configured for the target cell in the handover command, upon receiving the handover command, the UE will randomly select resources from the resource pool and transmit data, until available resources are detected on a V2X transmission resource pool for the target cell), and in case that a fifth SL LCH is associated with the second scheduling mode and the exceptional resource pool is not configured, determining a scheduling mode of the fifth SL LCH as the first scheduling mode. ([Para. 0055, 0069] in the handover scenario, the UE judges which traffics need to be preallocated resources (need to obtain the configured grant), i.e., first mode during the handover process (i.e., exceptional resource pool is not configured).

Regarding Claim 10, Liu does not disclose wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, fourth data from the fourth SL LCH based on the second scheduling mode and the exceptional resource pool, until sensing results are available; and transmitting, to the target node, fifth data from the fifth SL LCH based on the first scheduling mode and the CG Type 1 SL grant, until the sensing results are available.
Kim teaches wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, fourth data from the fourth SL LCH based on the second scheduling mode, and the exceptional resource pool, until sensing results are available ([Para. 0088, 0115-0124] Fig. 8 shows the UE1 receiving data transmission over sidelink communication from UE2. The sidelink transmissions use the same frame structure as the frame structure that is defined for sidelink, UL and DL transmission when UEs are in network coverage. Multiple logical channels may be defined for sidelink transmission. For V2X sidelink transmission, during handover, transmission resource. The UE may use the V2X sidelink transmission resource to transmit the received data UL to the target cell based on the second mode resource allocation mode [0103-0104]) ([Para. 0104, 0116-0127] The UE supporting V2X sidelink communication can operate in two modes for resource allocation: Scheduled resource allocation and UE autonomous resource selection. The UE performs sensing for (re)selection of sidelink resources. Based on sensing results.
when the UE selects the resources from the exceptional resource pool until the sensing results on the transmission resource pools for autonomous resource selection are available), and transmitting, to the target node, fifth data from the fifth SL LCH based on the first scheduling mode and the CG Type 1 SL grant, until the sensing results are available ([Para. 0148] if the UE receives the received sidelink grants for V2X sidelink communication, UE transmits using pool of resources based on sensing results are available indicating that the transmissions are allowed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

3.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kim and Wang as applied to claims 2 and 12 respectively above, and further in view of Chen et al., (US 2022/0015070), hereinafter Chen.

Regarding Claim 7, the combination of Liu, Kim and Wang does not disclose wherein determining the scheduling mode comprises: in case that a third SL LCH is associated with the first scheduling mode, the third SL LCH is unmapped to the CG Type 1 SL grant and the exceptional resource pool is not configured, determining a scheduling mode of the third SL LCH as the first scheduling mode.
Chen teaches wherein determining the scheduling mode comprises: in case that a third SL LCH is associated with the first scheduling mode, the third SL LCH is unmapped to the CG Type 1 SL grant and the exceptional resource pool is not configured, determining a scheduling mode of the third SL LCH as the first scheduling mode. ([Para. 0113] The UE can use an exceptional resource pool according to a gNB’s configuration in the following scenario: when the UE's sensing result is not available in mode 2 resource pool (exceptional resource pool is not configured). In this case, the UE is allowed to use configured grant type 1 (i.e., first scheduling mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Kim, Wang and Chen to improve V2X technology to provide a vehicle safer driving conditions, and be better able to traverse traffic.

Regarding Claim 8, Liu does not disclose wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, third data from the third SL LCH based on the first scheduling mode and the CG Type 1 SL grant, until a handover is completed.
Kim teaches wherein transmitting of the data from the one or more SL LCHs comprises: transmitting, to the target node, third data from the third SL LCH based on the first scheduling mode and the CG Type 1 SL grant, until a handover is completed ([Para. 0124-0127] during handover, If the UE is configured with scheduled resource allocation (first scheduling mode) in the handover command and a configured sidelink grant for the target cell, the UE may use the V2X sidelink transmission resource pools of the target cell before the handover is completed. ([Para. 0088, 0124] Fig. 8 shows the UE1 receiving data transmission over sidelink communication from UE2. The sidelink transmissions use the same frame structure as the frame structure that is defined for sidelink, UL and DL transmission when UEs are in network coverage. Multiple logical channels may be defined for sidelink transmission. For V2X sidelink transmission, during handover, transmission resource. The UE may use the V2X sidelink transmission resource to transmit the received data from the sidelink UL to the target cell based on the two resource allocation modes [0103-0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu and Kim to improve transmission resource selection in the target cell during handover process.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200205209, Pan et al. discloses Method and apparatus for supporting one-to-one sidelink communication in a wireless communication system.
US 20210258853, Wang et al. discloses Handover procedure for vehicle based communications.
 US 20180049225, Lee et al. discloses Method and apparatus for transmitting sps assistance information in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413               
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413